                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            STATESBORO DIVISION


THE UNITED STATES OF AMERICA,                      )
                                                   )
                     Plaintiff,                    )
v.                                                 )      6:19CR10
                                                   )
ANTHONY T. SECURO,                                 )
                                                   )
        Defendant.                                 )


                                         ORDER


       Counsel for the government in the above-captioned case have advised the Court that the

(Doc. 21) Motion for Reciprocal Discovery has been complied with.

       IT IS ORDERED that the (Doc. 21) Motion for Reciprocal Discovery is DISMISSED.

       SO ORDERED, this 2nd day of January 2020.




                                           ______________________________
                                            ___
                                             _ _______
                                             __    __ _____________________
                                           CHRISTOPHER
                                           CHRISTOPHPH
                                                    PH
                                                     HER L. RAY
                                           UNITED STATES MAGISTRATE JUDGE
                                           SOUTHERN DISTRICT OF GEORGIA
